Holmes, J.
The original bill in this case was brought to enjoin the defendants from forcibly interfering with the plaintiffs in the erection of a bridge across a passageway five feet wide lying between two parcels of land in Boston belonging to the plaintiffs. The plaintiffs claim a title to the fee under all of the passageway except the northerly half of a part of it lying nearest to Carver Street, into which it opens. Their title rests on deeds executed by the owners of the land in question, to one Dexter and one Bates, in 1843. The defendants claim title to the fee of the way in common with the plaintiffs under two deeds from the former owners, executed in 1858 and 1859. The defendants’ title is disputed only on the ground of the above mentioned earlier conveyances. The defendants bring cross-bills setting up their title, and praying an injunction against the erection of the bridge. The question turns, it will be seen, on the construction of the deeds to Dexter and Bates, each of which bounded the land conveyed “ by a five feet passageway.”
The rule by which the mention of a way as a boundary in a conveyance of land" is presumed to mean the middle of the way, if the way belongs to the grantor, is not an absolute rule of law irrespective of manifest intention, like the rule in Shelley’s case, but is merely a principle of interpretation adopted for the purpose of finding out the true meaning of the words used. Codman v. Evans, 1 Allen, 443, 446. Motley v. Sargent, 119 Mass. 231, 235. We are of opinion that, on the facts of this case, the words used in the conveyances upon which the plaintiffs rely did not purport to convey any part of the fee under the passageway in question.
We take first the land on the north of the passageway. This formerly consisted of two lots belonging to different owners. One of them, at the corner of Boylston and Carver Streets, was a separate lot before the passageway was created, and is admitted to end on the north side of the passageway. The other lot, *186next to the east, was part of a large lot like the last, which also existed before the date of the passageway, and also ended on the north side of it. The deed which the plaintiffs say extended the southern boundary of this lot to the middle of the way was made on May 10, 1843, to one Dexter. It stated that the land conveyed was “ part of the land described in deeds recorded in Lib. 400, fol. 186, etc. of Suffolk Deeds.” The deed referred to is the deed of the large lot just mentioned, and conveyed no land under the passageway. Ingalls v. Newhall, 139 Mass. 268. The deed to Dexter was made with reference to a plan of Alexander Wadsworth. It gives measurements and contents to the fraction of a foot, all of them excluding the way. The plan shows the lot as ending on the north of the way. The deed bounds the lot “westerly by land now or late of Allen Pollock one hundred and twelve feet four and an half inches,” which is the above mentioned parcel at the corner of Boylston and Carver Streets,^and is a monument extending only to the north side of the passageway. See Smith v. Slocomb, 9 Gray, 36. A right of passage over the way is granted in terms, and nothing is said about the rights reserved. We may assume that the legal effect is not changed, but there is an implication of understanding as to the title in the combined speech and silence. Stearns v. Mullen, 4 Gray, 151, 154. The same persons did not own on both sides of the way. The wife of the grantor Clark, in the deed to Dexter, owned one undivided fourth of the fee under the way, and did not use the language which naturally would have been used had she intended to convey what she held in her own right. As has been implied already, the division into lots and the way were not parts of one scheme devised by the owner of the whole. Gould v. Eastern Railroad, 142 Mass. 85. Peck v. Denniston, 121 Mass. 17. It is admitted on all hands that the fee of the northerly half of the passageway at its entrance south of the plaintiffs’ lot on the corner of Boylston and Carver Streets remained in those who laid out the way. This being so, and the state of the title making the fact manifest, it is not very likely that the parties concerned thought that they were making a checker-board of the way, conveying'a part here and keeping a a part there.
In 1857. one Dalton, the successor of Dexter and predecessor *187of the plaintiffs in title, became party to the deeds under which the defendants claim, which purported to sell to him and to those who then were the owners of the defendants’ lot, as tenants in common, the fee of the passageway for a substantial consideration, Dalton setting up no title as against his fellow purchasers to any part of the land. This, if not an estoppel, is of weight as a practical construction of their rights by the parties. Stone v. Clark, 1 Met. 378.
There can be no doubt that the understanding indicated by all these facts actually was entertained, in view of the state of the law, a circumstance which may be considered with due caution along with the others. The fact that all the world agree in a certain view of the law will throw the same light on the meaning of words, whether the view be right or wrong. See Staigg v. Atkinson, 144 Mass. 564, 569. As late as 1855, the application of the now accepted rule of law to boundaries upon private passageways was uncertain. Morgan v. Moore, 3 Gray, 319, 320. In 1857, the court were divided on the question. Fisher v. Smith, 9 Gray, 441. Before Newhall v. Ireson, 8 Cush. 595, (1851,) under the older decisions like Tyler v. Hammond, 11 Pick. 193, 213, and O'Linda v. Lothrop, 21 Pick. 292, 295, a deed like that to Dexter would have been supposed to convey only to the edge of the way. See Phillips v. Bowers, 7 Gray, 21, 24.
Although some of the foregoing considerations taken by themselves would not be enough to affect the construction of the Dexter deed, taken all together they seem to us to outweigh the single expression “ bounded . . . southerly by a five feet passageway.” It is argued for the plaintiffs that none of them taken singly would be enough, and that taken together they can do no more. We do not consider whether the premise is correct, because in our opinion the consequence does not follow. On a question of construction, a number of facts all pointing the same way may have an effect which no one of them would have had alone.
We turn now to the deed under which the plaintiffs claim title to the southerly half of the passageway. This was a deed to Bates, dated January 28, 1843. The language relied on is similar to that in the other conveyance, “ bounded . . . northerly by a five feet passageway,” and it is met by similar considerations. There is the same improbability arising from the admitted *188retention by the grantors of the opposite half of the passageway at its mouth on Carver Street. There is nearly the same accuracy of measurement and expression as in the deed to Dexter, and the figures coincide, as before, with those on the Wadsworth plan.
In October, 1858, after the execution of the deeds under which the defendants claim, Keep, a successor of Bates and predecessor of the plaintiffs in the title to the land south of the passageway, and also then owner of the northerly lot at the corner of Boylston and Carver Streets, having extended certain rods over the passage in order to support a chimney on the last mentioned lot, executed a disclaimer of right to maintain the rods and a covenant to remove them on request to the defendants’ predecessors in title, in which he recited that the latter were the owners in fee of the passageway. What we have said with regard to Dalton’s purchase applies even more strongly to this recital, which is part of the very point and purview of the instrument.
It appears to us that the foregoing is enough to justify our conclusion without more elaborate reasoning. We are of opinion that the plaintiffs are not entitled to build their proposed bridge as owners of the way, and also that their rights as tenants in common do not justify it; and we do not see on what ground we can give them even a conditional license to put foundations under the surface of the way, as is done in form by the decree. Bennett v. Clemence, 6 Allen, 10. Ingalls v. Newhall, 139 Mass. 268, 273. Byam v. Bickford, 140 Mass. 31. If, however, as is said, the foundations already are in, the decree seems to make sufficient provision for the defendants’ rights.*

Decree accordingly.


 This part of the decree was as follows :
“It is further ordered, adjudged, and decreed, that the plaintiffs may place under the passage suitable foundations for the walls of the building or buildings to be erected by them upon their lands adjoining said passageway on either side, if within fourteen days from the date hereof they shall file a suitable stipulation, to be approved by the court, to make to their co-owners, the defendants in the original bill, adequate compensation in money, to be hereafter determined by this court, for the use of the common land occupied by such foundations; and shall also stipulate that such use and occupation by foundation stones shall found no title by prescription, and shall not interfere with the exercise of the rights of the defendants to drain under *189said passageway; and further, that any and all drain pipes disturbed or injured in course of the work shall be fully and properly restored; and further, that all proper and necessary precaution shall be taken in the premises to prevent the inflow or standing of tide or other water in the space between the walls.”